                                                                              E-FILED
                                                   Monday, 30 March, 2020 11:26:53 AM
                                                         Clerk, U.S. District Court, ILCD

                 UNITED STATES DISTRICT COURT
                  CENTRAL DISTRICT OF ILLINOIS

Eric Kimbrough,                        )
                                       )
                       Plaintiff,      )
                                       )
v.                                     )       20-1061
                                       )
Kevin Lyons, et al.                    )
                                       )
                       Defendants.     )
                                       )
                                       )

                         MERIT REVIEW ORDER

     The plaintiff, proceeding pro se, and currently detained at
Peoria County Jail, was granted leave to proceed in forma pauperis.
The case is now before the court for a merit review of plaintiff’s
claims. The court is required by 28 U.S.C. § 1915A to “screen” the
plaintiff’s complaint, and through such process to identify and
dismiss any legally insufficient claim, or the entire action if
warranted. A claim is legally insufficient if it “(1) is frivolous,
malicious, or fails to state a claim upon which relief may be
granted; or (2) seeks monetary relief from a defendant who is
immune from such relief.” 28 U.S.C. § 1915A.

      In reviewing the complaint, the court accepts the factual
allegations as true, liberally construing them in the plaintiff's favor.
Turley v. Rednour, 729 F.3d 645, 649 (7th Cir. 2013). However,
conclusory statements and labels are insufficient. Enough facts
must be provided to “state a claim for relief that is plausible on its
face.” Alexander v. U.S., 721 F.3d 418, 422 (7th Cir. 2013)(citation
omitted).
      Plaintiff alleges that Defendant Lyons, the presiding judge in
his state criminal case, denied him his Sixth Amendment right to
represent himself. Plaintiff alleges that Defendant Lyons forced him
to accept a public defender to represent him.

      Judges are entitled to “absolute immunity for any judicial
actions unless the judge acted in the absence of all jurisdiction.”
Polzin v. Gage, 636 F.3d 834, 838 (7th Cir. 2011). The decision to
appoint a public defender is within the normal functions of the trial
courts. Therefore, Defendant Lyons is absolutely immune from suit.
This case will be dismissed.

It is therefore ordered:

     1.   Plaintiff's complaint is dismissed for failure to state a
          claim pursuant to Fed. R. Civ. P. 12(b)(6) and 28
          U.S.C. § 1915A. Any amendment to the Complaint
          would be futile. This case is therefore terminated. All
          pending motions not addressed below are denied as
          moot.

     2.   The clerk is directed to enter a judgment pursuant to
          Fed. R. Civ. P. 58. This dismissal shall count as one
          of the plaintiff's three allotted “strikes” pursuant to
          28 U.S.C. Section 1915(g). The Clerk of the Court is
          directed to record Plaintiff's strike in the three-strike
          log.

     3.   Plaintiff must still pay the full docketing fee of $350
          even though his case has been dismissed. The agency
          having custody of Plaintiff shall continue to make
          monthly payments to the Clerk of Court, as directed
          in the Court's prior order.

     4.   If Plaintiff wishes to appeal this dismissal, he must
          file a notice of appeal with this Court within 30 days
          of the entry of judgment. Fed. R. App. P. 4(a). A
     motion for leave to appeal in forma pauperis should
     set forth the issues Plaintiff plans to present on
     appeal. See Fed. R. App. P. 24(a)(1)(C). If Plaintiff does
     choose to appeal, he will be liable for the $505.00
     appellate filing fee irrespective of the outcome of the
     appeal.

5.   Plaintiff’s Motion to Request Counsel [5] is DENIED.
     Plaintiff did not show that he made a reasonable
     effort to obtain counsel on his own. Plaintiff also
     indicates that he has graduated college. Plaintiff had
     personal knowledge of the fact, he was able to
     adequately convey them, and this case does not
     appear overly complex. The Court finds that Plaintiff
     is capable of representing himself.

            Entered this 30th day of March, 2020.



            s/ Harold A. Baker
         ___________________________________________
                     HAROLD A. BAKER
             UNITED STATES DISTRICT JUDGE
